UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-1580



MAZEO CLARK,

                                                Plaintiff - Appellant,

          versus


CECIL H. UNDERWOOD, Governor, State of West
Virginia; PHIL GOODWIN, Ex Director, Memorial
Hospital, Kanawha City; GAYLENE MILLER, Com-
missioner, Ex Director Earl Jarvis, K.V.S.S.
Citizen, K.V.S.S. Board of Directors of this
non profit organization incorporated by the
State of West Virginia (sic); CHARLESTON
HOUSING AUTHORITY; CITY OF CHARLESTON, WEST
VIRGINIA; HUSSIEN E. EL-AHA, Dr.,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-99-892-2)


Submitted:     October 31, 2000             Decided:   December 4, 2000


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mazeo Clark, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Mazeo Clark appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.     We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Clark v. Underwood, No. CA-99-892-2 (S.D.W. Va. Apr. 25, 2000).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
April 24, 2000, the district court’s records show that it was
entered on the docket sheet on April 25, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2